DETAILED ACTION
Response to Amendment
Acknowledgment is made of amendment, filed 25 August 2021. The changes and remarks disclosed therein were considered.
No claims have been canceled or added by amendment. Therefore, claims 1-13 are pending in the application.
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 07/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Response to Argument
Applicant’s arguments filed on 30 September 2013 with respected to the rejection of Hidaka (US 2001/0014002 A1), Yamaki et al (US 6,477,090 B2 hereinafter “Yamaki”) have been fully considered and are persuasive (see remarks file 25 August 2021, on pages 7-10). The rejection of Hidaka, Yamaki has been withdrawn.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 7-10) filed on 25 August 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/THA-O H BUI/Primary Examiner, Art Unit 2825